SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 11- K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-4347 A. Full title of the plan and address of the plan, if different from that of the issuer named below: Rogers Employee Savings and Investment Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Rogers Corporation P.O. Box 188 One Technology Drive Rogers, Connecticut 06263-0188 REQUIRED INFORMATION Financial Statements The following Plan financial statements and schedule prepared in accordance with the financial reporting requirements of the Employee Retirement Income Security Act of 1974 are filed herewith, as permitted by Item 4 of Form 11-K: Report of Independent Registered Public Accounting Firm Statements of Net Assets Available for Benefits as of December 31, 2011 and 2010 Statements of Changes in Net Assets Available for Benefits for each of the years ended December 31, 2011 and 2010 Notes to Financial Statements Schedule H, Line 4i – Schedule of Assets (Held at End of Year) Exhibit Exhibit 23 - Consent of Independent Registered Public Accounting Firm SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this Annual Report on Form 11-K to be signed on its behalf by the undersigned hereunto duly authorized. ROGERS EMPLOYEE SAVINGS AND INVESTMENT PLAN /s/ Dennis M. Loughran Dennis M. Loughran Vice President, Finance and Chief Financial Officer June 15, 2012 Audited Financial Statements ROGERS EMPLOYEE SAVINGS AND INVESTMENT PLAN Years Ended December 31, 2011 TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Rogers Employee Savings and Investment Plan Committee and Participants Rogers Corporation We have audited the accompanying statements of net assets available for benefits of Rogers Employee Savings and Investment Plan as of December 31, 2011 and 2010, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Plan’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2011 and 2010, and the changes in its net assets available for benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were conducted for the purpose of forming an opinion on the financial statements taken as a whole.The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2011 is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.Such information is the responsibility of the Plan’s management.This information has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Ernst & Young LLP Boston, Massachusetts June 15, 2012 1 Rogers Employee Savings and Investment Plan Statements of Net Assets Available for Benefits December 31, Assets: Investments $ $ Receivables: Participant contributions Employer contributions Notes receivable from participants Net assets available for benefits $ $ See accompanying notes to financial statements. 2 Rogers Employee Savings and Investment Plan Statements of Changes in Net Assets Available for Benefits Year ended December 31, Additions: Investment income (loss): Capital gains $ $ - Interest Dividends Net appreciation (depreciation)in fair value of investments ) ) Interest income on notes receivable from participants Contributions: Participant Employer Rollovers Total additions, net of investment loss Deductions: Benefit payments Administrative expenses Total deductions Net increase Net assets available for benefits: Beginning of year End of year $ $ See accompanying notes to financial statements. 3 ROGERS EMPLOYEE SAVINGS AND INVESTMENT PLAN NOTES TO FINANCIAL STATEMENTS Years Ended December 31, 2011 and 2010 NOTE A – DESCRIPTION OF THE PLAN The Rogers Employee Savings and Investment Plan (the Plan or RESIP) is a contributory defined contribution plan covering all regular U.S. employees who have completed at least one month of continuous service.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA).The Plan’s record-keeper and custodian functions are performed by businesses controlled by or affiliated with Prudential Financial, Inc. (Prudential).Participants should refer to the Plan Agreement for a more complete description of the Plan’s provisions. Participants may contribute up to the lesser of $16,500 or their annual compensation less FICA taxes. All participants, except those in collective bargaining units, are eligible to receive matching Rogers Corporation (the Company) contributions.The Company contributed 100% of the first 1% and 50% of the next 5% of each participant's annual compensation in 2011 and 2010.All contributions are participant directed. Participants may borrow from their fund accounts a minimum of $1,000 and a maximum equal to the lesser of $50,000 subject to certain IRS restrictions, or 50 percent of their vested account balance.Loan terms range from one month to five years or up to fifteen years for the purchase of a primary residence.A participant may not have more than two loans outstanding at any point in time. The loans are secured by the balance in the participant’s account and bear interest at a rate commensurate with local prevailing rates as determined periodically by the Plan administrator.Principal and interest are paid ratably through payroll deductions. Each participant's account is credited with the participant’s pretax contributions, the Company's contribution (if applicable), an allocation of Plan earnings, and rollovers (if applicable).Total earnings by fund are allocated daily to individual accounts. Participants are immediately vested in their contributions and become 100% vested in the Company's contributions after two years of continuous service.Upon early retirement, normal retirement, total disability, as defined by the Plan, death, or ceasing to be an employee of the Company and a participant in the Plan on or after December 1, 2002 as a result of becoming an employee of a joint venture in which the Company has at least 30% ownership, a participant is 100% vested in the Company's contributions.Any nonvested participant who is terminated and not re-employed with the Company within five years of termination forfeits his or her interest in the nonvested portion of the Company’s contributions.If re-employed within five years, the participant will recover his or her rights in this nonvested portion. Forfeitures used to reduce Company contributions and administrative expenses were $60,017 and $11,551 during 2011 and 2010, respectively. The forfeiture balance at December 31, 2011 and 2010 was $28,740 and $61,769, respectively. An employee’s tax-deferred contributions cannot be withdrawn prior to age 59-1/2 except for an immediate financial hardship, as defined by the Plan.Hardship withdrawals are allowed for participants incurring an immediate and heavy financial need, as defined by the Plan. Hardship withdrawals are strictly regulated by the Internal Revenue Service (IRS) and a participant must exhaust all available loan options and available distributions prior to requesting a hardship withdrawal. Company contributions can be drawn upon after five years in the Plan and a participant can withdraw funds for any reason upon reaching age 59-1/2.Upon early retirement, normal retirement, total disability, as defined by the Plan, death, or any other termination of employment, a participant may receive the value of the vested portion of his or her total account offset by any outstanding Plan loans. 4 ROGERS EMPLOYEE SAVINGS AND INVESTMENT PLAN NOTES TO FINANCIAL STATEMENTS NOTE A - DESCRIPTION OF THE PLAN (continued) Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.In the event the Plan terminates, participants will become 100% vested in their accounts. NOTE B - SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting The accompanying financial statements have been prepared on the accrual basis of accounting. New Accounting Pronouncements In January2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2010-06, Improving Disclosures about Fair Value Measurements. ASU 2010-06 amended Accounting Standards Codification 820, Fair Value Measurements and Disclosures (ASC 820) to clarify certain existing fair value disclosures and require a number of additional disclosures.The requirement to present changes in Level 3 measurements on a gross basis is effective for reporting periods beginning after December15, 2010. Since ASU 2010-06 only affects fair value measurement disclosures, adoption of ASU 2010-06 did not have an effect on the Plan’s net assets available for benefits or its changes in net assets available for benefits. In May 2011, the FASB issued ASU 2011-04, Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs. ASU 2011-04 amended ASC 820, to converge the fair value measurement guidance in U.S generally accepted accounting principles (U.S. GAAP) and International Financial Reporting Standards (IFRSs). Some of the amendments clarify the application of existing fair value measurement requirements, while other amendments change a particular principle in ASC 820. In addition, ASU 2011-04 requires additional fair value disclosures. The amendments are to be applied prospectively and are effective for annual periods beginning after December 15, 2011. Plan management is currently evaluating the effect that the provisions of ASU 2011-04 will have on the Plan’s financial statements. 5 ROGERS EMPLOYEE SAVINGS AND INVESTMENT PLAN NOTES TO FINANCIAL STATEMENTS NOTE B - SIGNIFICANT ACCOUNTING POLICIES (continued) Payment of Benefits Benefits are recorded when paid. Valuation and Income Recognition of Investment Investments held by the Plan are stated at fair value. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price).See Note E for further discussion of fair value measurements. Securities traded on a national securities exchange are valued at the last reported sales price on the last business day of the plan year. The estimated fair values of the participation units owned by the Plan in pooled separate accounts are based on quoted redemption values and adjusted for management fees and asset charges, as determined by the record-keepers, on the last business day of the Plan year, which represents a Net Asset Value (NAV) or equivalent measure. Pooled separate accounts are accounts established by the Trustee solely for the purpose of investing the assets of one or more plans. Funds in a separate account are not commingled with other assets of the Trustee for investment purposes.There are no redemption restrictions associated with the pooled separate accounts. Investments in mutual funds are valued at quoted market prices, which represent the NAV of shares held by the Plan at year end. The investment in the group annuity contract is valued at fair value which approximates contract value. Contract value is the relevant measurement attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The contract value of the fully benefit-responsive investment contracts represents contributions plus earnings, less participant withdrawals and administrative expenses. The fair value of the group annuity contract utilizes an income approach and is based on the discounting of expected cash flows.As there are no contractual cash flows other than redemption, and there is only a 90 day period from initial request to the redemption date, the fair value approximates contract value.There are no events that limit the ability of the Plan to transact at contract value with the insurance company and there are no restrictions on redemption, other than the 90 day waiting period. 6 ROGERS EMPLOYEE SAVINGS AND INVESTMENT PLAN NOTES TO FINANCIAL STATEMENTS NOTE B - SIGNIFICANT ACCOUNTING POLICIES (continued) Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded as earned. Dividends are recorded on the ex-dividend date. Net appreciation (depreciation) includes the Plan’s gains and losses on investments bought and sold as well as held during the year. Notes Receivable from Participants Notes receivable from participants represent participant loans that are recorded at their unpaid principal balance plus any accrued but unpaid interest. Interest income on notes receivable from participants is recorded when it is earned. Related fees are recorded as administrative expenses and are expensed when they are incurred. No allowance for credit losses has been recorded as of December 31, 2010 or 2011. If a participant ceases to make loan repayments and the plan administrator deems the participant loan to be a distribution, the participant loan balance is reduced and a benefit payment is recorded. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein.Actual results could differ from those estimates. Administrative Expenses The majority of the costs and expenses incurred in connection with the operation of the Plan have been borne by the Company. NOTE C - INVESTMENTS The following presents investments that represent five percent or more of the Plan’s net assets available for benefits. December 31, Group Annuity Contract $ $ Rogers Corporation Common Stock MFS Value Fund R3* - American Euro Pac Gr R5* - Mainstay Large Cap Growth* - Core Plus Bond/PIMCO* - Eaton Vance LG Cap Value A** - Growth Fund of America R5** - Intern Blend / Artio Global** - *Designates a new fund for 2011 ** Fund was closed for 2011 7 ROGERS EMPLOYEE SAVINGS AND INVESTMENT PLAN NOTES TO FINANCIAL STATEMENTS NOTE C - INVESTMENTS (continued) During the years ended December 31, 2011 and 2010, the Plan’s investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated (depreciated) in value as follows: Pooled Separate Accounts $ ) $ Mutual Funds ) Rogers Corporation Common Stock ) $ ) $ NOTE D - TRANSACTIONS WITH PARTIES-IN-INTEREST During the years ended December 31, 2011 and 2010, the Plan entered into the following transactions with parties-in-interest: Shares Amount Shares Amount Rogers Corporation: Purchases of capital stock $ $ Sales of capital stock, at market value The Plan holds units of pooled separate account funds managed by Prudential, the trustee of the Plan. The Plan also invests in the common stock of the Company. These transactions qualify as party-in-interest transactions; however, they are exempt from the prohibited transactions rules under ERISA. NOTE E – FAIR VALUE MEASUREMENTS Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., an exit price). The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets and liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: Level 1 – Fair value is based on unadjusted quoted prices for identical assets or liabilities in an active market that the Plan has the ability to access at the measurement date. Level 2 – Fair value is based on quoted prices in markets that are not active, quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the asset or liability. Level 3 – Fair value is based on prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable. These inputs reflect management’s judgment about the assumptions that a market participant would use in pricing the investment and are based on the best available information, some of which may be internally developed. 8 ROGERS EMPLOYEE SAVINGS AND INVESTMENT PLAN NOTES TO FINANCIAL STATEMENTS NOTE E – FAIR VALUE MEASUREMENTS (continued) The level in the fair value hierarchy within which the fair value measurement is classified based on the lowest level input that is significant to the fair value measure in its entirety. The following tables set forth by level, within the fair value hierarchy, the Plan’s assets carried at fair value as of December 31, 2011 and 2010: Assets at Fair Value as of December 31, 2011 Level 1 Level 2 Level 3 Total Rogers Corporation Common Stock $ $
